t c summary opinion united_states tax_court donald eugene deneselya and solborg jenfrid deneselya commissioner of internal revenue respondent petitioners v docket no 18700-08s filed date donald eugene deneselya and solborg jenfrid deneselya pro sese bradley c plovan for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure for respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the sole issue for decision is whether petitioners are entitled to deduct car and truck expenses claimed on schedule c profit or loss from business background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time petitioners filed their petition they resided in maryland in date petitioners jointly filed form_1040 u s individual_income_tax_return for on schedule c petitioners reported gross_income of dollar_figure expenses of dollar_figure and a net_loss of dollar_figure from mr deneselya’s petitioner real_estate appraisal consulting news consulting business appraisal business petitioner’s appraisal business_expenses include car and truck expenses of dollar_figure business property expenses of dollar_figure utility expenses of dollar_figure and office expenses of dollar_figure on date 1these expenses exclude petitioners’ claimed dollar_figure home_office deduction see sec_280a 2petitioners incorrectly calculated their losses as dollar_figure when calculated correctly their total losses are dollar_figure respondent issued petitioners a notice_of_deficiency disallowing dollar_figure of car and truck expenses for lack of substantiation petitioner began working for kevin mchugh mr mchugh in as an appraiser and he continued through date as an appraiser for mr mchugh petitioner would drive from his home in bowie maryland to severn maryland to pick up his order sheets from mr mchugh he would then drive to various locations on the eastern shore4 where he performed his appraisal work in late date petitioner moved to the district of columbia d c because of mr mchugh’s untimely death because he was properly licensed as an appraiser in d c he worked in d c for the remainder of respondent contends petitioner is not entitled to a deduction of dollar_figure in car and truck expenses because he failed to substantiate the total business miles driven in i burden_of_proof discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule 3petitioner’s appraiser’s license had been suspended by the state of maryland however his work for mr mchugh required him to inspect and appraise homes 4petitioner testified that he performed appraisals on the eastern shore citing rehoboth beach as the main job site a 290_us_111 in certain circumstances however sec_7491 places the burden_of_proof on the commissioner petitioner has not alleged that sec_7491 is applicable nor has he established compliance with the requirements of sec_7491 therefore the burden_of_proof does not shift to respondent ii schedule c expenses deductions are strictly a matter of legislative grace and taxpayers must satisfy the specific requirements for any deduction claimed see 503_us_79 292_us_435 taxpayers bear the burden of substantiating the amount and purpose of any claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir with respect to certain business_expenses subject_to sec_274 more stringent substantiation requirements apply than with respect to other ordinary and necessary business_expenses sec_274 imposes stringent substantiation requirements for claimed deductions relating to the use of listed_property which is defined under sec_280f to include passenger automobiles under this provision any deduction claimed with respect to the use of a passenger_automobile will be disallowed unless the taxpayer substantiates specified elements of the use by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement see sec_274 sec_1_274-5t temporary income_tax regs fed reg date to meet the adequate_records requirements of sec_274 a taxpayer must maintain some form of records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use see sec_1_274-5t temporary income_tax regs fed reg date a contemporaneous log is not required but corroborative evidence to support a taxpayer’s reconstruction of the elements of an expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs supra the elements that must be substantiated to deduct expenses for the business use of an automobile are the amount of the expenditure the mileage for each business use of the automobile and the total mileage for all use of the automobile during the taxable_period the date of the business use and the business_purpose of the use of the automobile see sec_1_274-5t temporary income_tax regs fed reg date although petitioner alleged he maintained plenty of written documents he did not submit any documents or other evidence except for his testimony to substantiate his claimed deduction for car and truck expenses nor did he supplement the record following trial because petitioner failed to present sufficient evidence to satisfy the strict substantiation requirements pursuant to sec_274 he is not entitled to deduct car and truck expenses and the court upholds respondent’s determination to reflect the foregoing for respondent decision will be entered 5at trial petitioner inquired as to whether he could submit additional documents following trial the court advised him that upon agreement by respondent and a motion to reopen the record he could submit additional documents before the release of this opinion
